Citation Nr: 0908772	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected Bennett's fracture, right (dominant) 
thumb.

2.  Entitlement to service connection for residuals of a 
dislocated left (non-dominant) ring finger.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, that denied the Veteran's claims of 
service connection for residuals of a dislocated left (non-
dominant) ring finger, a low back disorder, a cervical spine 
disorder, and a left foot disorder.  The March 2004 rating 
decision also granted the Veteran's claim of entitlement to 
service connection for Bennett's fracture, right (dominant) 
thumb, and assigned a noncompensable disability rating, 
effective September 30, 2003.  The Veteran expressed 
disagreement with the denials and the assigned initial 
disability rating for the service-connected Bennett's 
fracture, right (dominant) thumb, and perfected a substantive 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).

During post-service VA treatment in February 2005, the 
Veteran reported that he had recently been denied Social 
Security Administration disability benefits.  To date, 
evidence of Social Security Administration disability 
benefits or the records relied upon by Social Security 
Administration in its determination, have not been associated 
with the Veteran's claims file.  Because VA is on notice that 
there are additional records that may be applicable to the 
Veteran's claims and because these records may be of use in 
deciding the claims, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Additionally, the Veteran contends that his service-connected 
Bennett's fracture, right thumb (dominant) warrants an 
initial compensable disability rating.  The last VA 
examination conducted to determine the severity of the 
Veteran's condition is dated in April 2005.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social 
Security Administration and request 
copies of all records used in 
determining the Veteran's entitlement 
to disability benefits, and associate 
same with the claims file.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims file.  All 
attempts to obtain these records must 
be properly documented in the claims 
file.  If a negative response is 
received from Social Security 
Administration, the claims file must be 
properly documented in this regard.

2.  The RO/AMC shall schedule the 
Veteran for an examination with an 
appropriate examiner to determine the 
current severity of his service-
connected Bennett's fracture, right 
(dominant) thumb.  The claims file 
should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  All indicated tests, 
including x-rays, should be conducted.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claims, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




